 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     TAMSIN MARIE BERGMAN,
 8
                               Plaintiff,                  CASE NO. C19-1266 RAJ
 9
            v.                                             ORDER GRANTING APPLICATION
10                                                         TO PROCEED IN FORMA PAUPERIS
     COMMISSIONER OF SOCIAL SECURITY,                      AND DIRECTING SERVICE AND
11                                                         NOTICE OF OPPORTUNITY TO
                               Defendant.                  CONSENT
12

13          The Court GRANTS plaintiff’s application to proceed in forma pauperis (Dkt. 1) and

14   ORDERS:

15          (1)     The Clerk shall provide a copy of this Order to plaintiff.

16          (2)     Because plaintiff does not have a lawyer, the Clerk shall effectuate service

17   electronically as detailed in Amended General Orders 04-15 and General Order 05-15, by

18   sending a copy of the summonses and complaint by email to USAWAW.SSAClerk@usdoj.gov.

19          (3)     The case is currently assigned to District Judge Richard Jones. If plaintiff wishes,

20   she may consent to have Magistrate Judge Brian Tsuchida preside over her entire case through

21   final judgment. If plaintiff wishes to consent to Judge Tsuchida, she may do so by contacting

22   Deputy Clerk Agalelei Elkington at agalelei_elkington@wawd.uscourts.gov, or mailing a letter

23   to Ms. Elkington indicating she wishes to consent to U.S. District Court, 700 Stewart Street,

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS AND
     DIRECTING SERVICE AND NOTICE OF
     OPPORTUNITY TO CONSENT - 1
 1   Suite 2300, Seattle, WA 98101, attention: Agaleeli Elkington.

 2          DATED this 13th day of August, 2019.

 3

 4                                                              A
                                                        BRIAN A. TSUCHIDA
 5                                                      Chief United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS AND
     DIRECTING SERVICE AND NOTICE OF
     OPPORTUNITY TO CONSENT - 2
